Black,
dissenting: It is the contention of petitioners in these proceedings that in the deeds of trust involved there were no words mak-*1241iiig a present gift of the remainders to the petitioners. That the only so-called “words of gift” are foundi in the direction to transfer the corpora of the trusts to the respective petitioners upon the happening of a future contingency, viz., their reaching the age of twenty-one years; that in view of this, it follows that futurity was annexed to the substance of the gifts and, therefore, the time of vesting of the remainders was suspended until the happening of the contingency upon which the gift was limited.
The law of New York controls the question whether the remainders were vested or contingent. Forbes v. Commissioner, 82 Fed. (2d) 204. Under the laws of New York, I think they were contingent. Lewisholm v. Henry, 179 N. Y. 352; Dickerson v. Sheehy, 156 App. Div. 101; affirmed without opinion, 209 N. Y. 592. If, under the deeds of trust involved in these proceedings, the remainder interests of petitioners were contingent, then they did not “acquire” the property within the meaning of section 113 (a) (4) of the Revenue Act of 1932 until the happening of the contingency upon which the remainders were limited. Then it was that their interest in the property became vested. Lane v. Corwin, 63 Fed. (2d) 767; Pringle v. Commissioner, 64 Fed. (2d) 863; Forbes v. Commissioner, supra. The vesting of the interest of the petitioners in the properties here involved occurred at the time each of them reached the age of twenty-one years and the securities were distributed to them. The fair market value on that date, I think, is the basis which should be used for determining gain or loss, rather than the basis determined in the majority opinion.
For the reasons I have stated, I respectfully dissent from the views of the majority.
AettNdell, VaN Foss AN, Murdoch, and Disney agree with this dissent.